Citation Nr: 9904307	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-26 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a post-operative right inguinal herniorrhaphy.

2.  Entitlement to service connection for a left varicocele.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1953 to April 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied entitlement to a 
compensable rating for a post-operative right inguinal 
herniorrhaphy, and denied entitlement to service connection 
for a left varicocele.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected post-operative right 
inguinal herniorrhaphy is productive of a superficial scar 
which is tender and painful on objective demonstration.

3.  The veteran's left varicocele is linked to his period of 
active service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation of 10 percent 
for a post-operative right inguinal herniorrhaphy have been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§  
4.1-4.14, 4.118, Diagnostic Code 7804 (1998).

2.  The veteran incurred a left varicocele in service.  
38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter the Board finds that the veteran's 
claims are plausible and capable of substantiation and 
therefore are well-grounded.  See 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board also 
is satisfied that the VA has fulfilled the duty to assist the 
veteran develop these claims and that the evidence of record 
is sufficient to support an equitable decision in this 
appeal.

A.  Evaluation for a post-operative right inguinal 
herniorrhaphy

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more closely the criteria required for that 
rating.  38 C.F.R. § 4.7.  The Board recognizes that a 
disability may require reratings in accordance with changes 
in a veteran's condition.  It is therefore essential to 
consider a disability in the context of the entire recorded 
history when determining the level of current impairment.  
38 C.F.R. § 4.1.  Nevertheless, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran's service medical records disclose that the 
veteran was diagnosed and surgically treated for a right, 
indirect, inguinal hernia after injuring himself while 
lifting some heavy objects.  The veteran was first granted 
service connection for a post-operative right inguinal 
herniorrhaphy in April 1982.  The RO initially assigned a 10 
percent evaluation from January 1982, 100 percent from 
February 1982, and a noncompensable evaluation from April 
1982.  The RO continued the noncompensable evaluation by a 
rating decision in February 1997 pursuant to 38 C.F.R. §  
4.115, Diagnostic Code 7338.

The veteran has twice been examined by the VA in connection 
with this aspect of his appeal.  In March 1997, an examiner 
diagnosed the veteran with a recurrent right inguinal hernia 
with no evidence of a current hernia.  In addition, the 
examiner found objective evidence of a well-healed surgical 
scar of the right inguinal canal.  The examiner described the 
scar as without evidence of infection, inflammation, or 
abnormal color or texture.  However the examiner also noted 
mild tenderness over the medial inferior portion of the 
surgical scar most likely related to fibrosis or scar 
formation.  In February 1998 an examiner noted no current 
hernia and diagnosed the veteran with mild post-operative 
neuralgia in the inferior portion of an inguinal scar, and 
illio inguinal nerve entrapment following hernia repair.  The 
examiner further opined that a small branch of the nerve in 
the area was likely to have been trapped in the scar.  The 
examiner further noted that the scar was well-healed and that 
palpation of the underlying external oblique muscle showed no 
sign of herniation.

In two July 1997 written statements to the RO the veteran 
complained of pain and discomfort in the area of his hernia 
surgery and suggested the possibility that a nerve had become 
entrapped in the scar.  The veteran did not contend that he 
had a current hernia.

In a written statement to the RO in April 1997 the veteran's 
wife stated that her husband had undergone hernia surgery 
while in the Navy and an inguinal herniorrhaphy in 1982.  She 
further stated that the veteran has continuing tenderness and 
pain in the area of the surgery that causes him discomfort 
and disturbs his sleep.

The veteran's VA examinations show no evidence of a current 
hernia.  Therefore a compensable rating is not warranted 
under 38 C.F.R. §  4.115, Diagnostic Code 7338, pertaining to 
an inguinal hernia.  However, because the medical evidence 
does document symptoms arising from the veteran's hernia 
surgical scar this disability is more appropriately rated 
under the portion of the rating schedule pertaining to skin.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a superficial 
scar which is tender and painful on objective demonstration 
warrants a 10 percent rating.  In the Board's judgment a 
review of the above-described medical evidence and the 
statements from the veteran and his wife unambiguously 
demonstrate entitlement to a 10 percent rating under this 
provision.

B.  Service connection for a left varicocele

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  A veteran may establish service connection 
under the chronicity provision of 38 C.F.R. § 3.303(b), which 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period, and that the same condition 
currently exists.  This evidence must be medical unless the 
condition at issue is of a type for which case law considers 
lay observation sufficient.

The veteran's pre-induction physical examination report 
documents no left varicocele prior to his active duty.  
However, the veteran's service medical records include a 
report of an October 1954 physical examination which includes 
an objective finding of a "[m]oderate sized left 
varicocele."  (A varicocele is a condition manifested by 
abnormal dilation of the veins of the spermatic cord which 
results in impaired drainage of blood into the spermatic cord 
veins when the patient assumes the upright position.  Nici v. 
Brown, 9 Vet. App. 494, 495 (1996).)  There is no medical 
evidence that the veteran's left varicocele was repaired in 
service or at any time thereafter.

The veteran has twice been examined by the VA in connection 
with this aspect of his appeal.  In March 1997 an examiner 
noted superficial varicose veins evident over the left 
scrotum and diagnosed the veteran with a "mild left-sided 
varicocele."  The examiner described this disorder as not 
causing discomfort or disability and not directly related to 
the veteran's military service.  The examiner also noted the 
veteran's report of someone having told him he had a left 
varicocele but noted no reference to the diagnosis provided 
in the veteran's service medical records.  The examiner also 
noted the veteran's report of intermittent groin pain since 
his separation from the Navy.  In February 1998 an examiner 
noted that the skin on the veteran's scrotum showed numerous 
veins but no particular pathological engorgement.  There was 
no diagnosis of a left varicocele.  Neither of the VA 
examinations noted a likelihood of intercurrent causes for 
the veteran's left varicocele.

The record clearly documents the veteran's diagnoses for a 
left varicocele both in service and in a recent VA 
examination.  It is similarly clear that there is no medical 
evidence either that the veteran's left varicocele was 
repaired or that the current diagnosis is the result of an 
intercurrent cause.  The Board therefore concludes that the 
VA examiner who provided, without comment, the unsupported 
opinion that the veteran's current left varicocele was 
unrelated to active service was unaware of the contents of 
the veteran's service medical records and had not reviewed or 
considered them in reaching an opinion on the etiology of the 
veteran's left varicocele.  In consideration of the foregoing 
and with due consideration of VA policy to administer the law 
under a broad and liberal interpretation consistent with the 
facts of this case, the Board finds that the veteran's left 
varicocele should be service connected.  See 38 C.F.R. 
§ 3.303(b).


ORDER

Entitlement to a 10 percent evaluation for a post-operative 
right inguinal herniorrhaphy is granted.

Entitlement to service connection for a left varicocele is 
granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 7 -


